Citation Nr: 1307542	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003 and from November 2004 to February 2006; he was awarded the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was remanded by the Board of Veterans' Appeals (Board) in May 2012 to the Department of Veterans Affairs (VA) regional office in Chicago, Illinois (RO) for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2012 Board remand includes a directive to attempt to obtain the Veteran's VA treatment records dated since March 2012.  A December 2012 Supplemental Statement of the Case notes that Omaha and Iowa City VA Medical Center (MC) treatment records dated from March 2012 through December 2012 have been reviewed.  However, the evidence of record, including evidence in Virtual VA, does not include VA treatment reports dated from March to December 2012.  Consequently, these reports need to be made available to the Board prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action will be taken to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who have treated him for TBI since December 2012.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, any records indicated by the Veteran will be obtained and associated with the file.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2012).

2.  Treatment reports from Omaha and Iowa City VAMC dated from March 2012 to December 2012, and any dated thereafter, must be added to the record.

3.  If any pertinent treatment records are added to the record, the RO should readjudicate the claim.  If the benefit sought remains denied, the RO should issue a Supplemental Statement of the Case and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

